                             UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


 IN RE: ROUNDUP PRODUCTS                           MDL No. 2741
 LIABILITY LITIGATION
                                                   Case No. 16-md-02741-VC

                                                   PRETRIAL ORDER NO. 202:
 This document relates to:
                                                   ORDER DENYING CERTAIN WAVE 1
 Giglio v. Monsanto Co., 16-cv-5658                MOTIONS WITHOUT PREJUDICE
 I. Hernandez v. Monsanto Co., 16-cv-5750
                                                   Re: Dkt. Nos. 8006, 8007, 8008, 8009
 Sanders v. Monsanto Co., 16-cv-5752
 Domina v. Monsanto Co., 16-cv-5887
 Russo v. Monsanto Co., 16-cv-6024
 Perkins v. Monsanto Co., 16-cv-6025
 Mendoza v. Monsanto Co., 16-cv-6046
 Harris v. Monsanto Co., 17-cv-3199
 Tanner v. Monsanto Co., 19-cv-4099
 Pollard v. Monsanto Co., 19-cv-4100
 Dickey v. Monsanto Co., 19-cv-4102
 Janzen v. Monsanto Co., 19-cv-4103


       In preparing for the upcoming hearing on dispositive motions in the first wave of cases to

be sent back to their home districts for trial, the Court has discovered that Monsanto is requesting

rulings on issues that should be left to the judges who will be trying the cases.

       It is obviously appropriate for this Court to rule on any motion that would, if granted,

obviate the need for a trial at all. Therefore, Monsanto’s motions for summary judgment (for

example, on whether the plaintiffs have presented sufficient evidence of causation under
Nebraska law) are appropriate for adjudication by this Court. In addition, motions to exclude
expert testimony regarding causation are appropriate for adjudication by this Court, because that

testimony is so closely intertwined with the summary judgment motions relating to causation.

       In contrast, if a motion merely seeks to shape the trial—for example, a motion to exclude

a particular type of evidence or a particular witness who proposes to testify to something that’s

not closely intertwined with summary judgment motions relating to causation—a ruling by this

Court would invade the province of the district judge ultimately responsible for presiding over

the trial. These are motions in limine. Rulings of this nature are typically discretionary. The

outcome may depend on what other evidence will be admitted or excluded at the trial. And the

outcome could change during trial—for example, certain testimony or evidence could be

excluded pretrial only to be admitted at trial if a door is opened. See, e.g., Pretrial Order No. 159,

Dkt. No. 4565.

       Applying these principles, the following motions currently scheduled for hearing on

January 29, 2020, are denied without prejudice to filing new motions with the district judges who

will be trying the cases:

      •   Dkt. No. 8006: Motion to exclude testimony of Dr. Charles Benbrook

      •   Dkt. No. 8007: Motion to exclude factual testimony about IARC from Dr. Charles

          Jameson

      •   Dkt. No. 8008: Motion to exclude testimony of James Mills about Monsanto’s
          financial condition

      •   Dkt. No. 8009: Motion to exclude testimony of Stephen Petty

       IT IS SO ORDERED.

Dated: January 22, 2020
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge




                                                  2
